DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
Claim(s) 1, 3-11, 13-17, and 20  was amended; Claim(s) 2, 12, and 18  were cancelled, and No new Claim(s) were added.  Therefore, Claims 1, 3-11, 13-17, and 19-20 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/2021; 12/15/2020, 6/18/2020, 11/19/2019, 10/24/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 7-9) with respect to the rejection of the Claim(s) have been fully considered are persuasive in view of the amended claims; therefore, the rejection(s) have been withdrawn.  

Allowable Subject Matter
Independent Claim(s) 1; and Dependent Claim(s) 1, 3-11, 13-17, and 19-20, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the , the amended claimed limitations “a plurality of capacitive ultrasonic transducers configured to transmit ultrasound signals and receive reflections of the ultrasound signals; a plurality of feedback circuits; each feedback circuit of the plurality of feedback circuits is configured to provide a respective control signal of a plurality of control signals to a respective multi-level pulser of the plurality of multi-level pulsers to control the respective multi-level pulser to generate a respective input signal of a plurality of input signals, the respective input signal comprising at least three voltage levels; each multi-level pulser of the plurality of multi-level pulsers is configured to provide the respective input signal to a respective capacitive ultrasonic transducer of the plurality of capacitive ultrasonic transducers; and the plurality of feedback circuits are configured to spatially apodize the plurality of input signals provided to the plurality of capacitive ultrasonic transducers by controlling the plurality of multi-level pulsers”, in combinations in the claims,  are neither anticipated nor found obvious over the art of record.     

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645            
      
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645